                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 05, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JOHN T. PATRICK,                            §
                                            §
        Plaintiff,                          §
VS.                                         §   CIVIL NO. 2:18-CV-459
                                            §
LANNETTE LINTHICUM, et al,                  §
                                            §
        Defendants.                         §

                                       ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 11. After independently reviewing the filings,
the record, and applicable law, the Court ADOPTS the M&R, Dkt. No. 11. The
Court therefore RETAINS Plaintiff’s claim of deliberate indifference against Tanya
Lawson in her individual capacity for monetary relief and in her official capacity for
injunctive relief. All other claims are DISMISSED.
      The Court is also in receipt of the Office of the Attorney General’s Advisory to
the Court, Dkt. No. 18. It states that Plaintiff “was seen by an optometrist for an
eye exam and prescribed glasses on April 30, 2019. . . . These glasses were also
ordered for him on April 30, 2019.” Id. The Office of the Attorney General also
represents that “the process to receive the glasses typically takes several weeks
after the eye exam,” and that it will notify the Court when Plaintiff has received his
glasses attached with proof of receipt. Id. Accordingly, the Court ORDERS
Defendant to advise the Court that Plaintiff has received his glasses within five
days of receipt, attached with proof of receipt.


      SIGNED this 5th day of June, 2019.


                                            ___________________________________
                                            Hilda Tagle
                                            Senior United States District Judge


1/1
